Citation Nr: 0418294	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  03-01 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an apportionment of the veteran's compensation 
benefits for the support of his minor child, T.C. (initials).  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.

Appellant represented by:	None


WITNESSES AT HEARINGS ON APPEAL

Appellant and Veteran (Separate Hearings)

ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to 
September 1992.  The appellant is the mother and guardian of 
the veteran's minor child, TC (initials).  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of an October 2002 administrative decision 
of the Department of Veterans Affairs (VA) Indianapolis, 
Indiana, Regional Office (RO).  The RO denied the appellant's 
claim for an apportionment of the veteran's compensation 
benefits on behalf of his minor child, TC, finding that the 
veteran reasonably provides support for such minor child.  
The appellant perfected an appeal of that decision and the 
case is ready for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you, the 
appellant, if further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (Codified at 38 U.S.C.A. §§ 5109B, 7112).

It is noted that on November 9, 2000, prior to the initiation 
of this appeal, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

This law eliminated the former statutory requirement that 
claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).  

A review of the claims folder reveals that in August 2003, 
the RO provided the veteran with a development letter that 
included language from the VCAA, but the information 
contained in the letter was not relevant to an apportionment 
claim.  The RO has not provided the appellant with a 
development letter consistent with the notice requirements of 
the VCAA on the issue on appeal and has not specifically 
advised what information not previously submitted, is 
necessary to substantiate her claim and which evidence, if 
any, she is expected to obtain and submit, and which evidence 
will be retrieved by VA.  This is not sufficient to satisfy 
the VCAA notice requirements.  See  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Secondly, there is a deficiency noted in the adjudication of 
the appeal.  A brief outline of the history of the case is in 
order.  In July 2002, the veteran was awarded increased 
compensation benefits at a combined disability rate of 70 
percent.  In June 2003, he was awarded a total compensation 
rating based on individual unemployability (TDIU).  His award 
of benefits includes additional benefits for his minor child, 
TC.  The appellant is her mother and guardian.  

In June 2002, the appellant filed a claim for an 
apportionment of the veteran's VA benefits, requesting 
payment to her on behalf of the veteran's minor child, TC, of 
the additional benefits that have been awarded to the veteran 
for TC.  

As indicated above, in October 2002, the RO denied the 
appellant's claim for an apportionment, finding that the 
veteran reasonably provides support for his minor child, TC.  
A brief review of the pertinent laws and regulations would be 
helpful to the understanding of this matter.  

Under 38 U.S.C.A. § 5307, if the veteran's children are not 
in his custody, all or any part of the compensation or 
pension payable on account of the veteran may be apportioned 
as may be prescribed by the Secretary.  VA regulations 
provide for two types of apportionments.  A "general" 
apportionment may be paid under the circumstances set forth 
in 38 C.F.R. § 3.450 (2003).  More specifically, 38 C.F.R. 
§ 3.450(a)(1)(ii) provides that an apportionment may be paid 
if the veteran's children are not residing with him and he is 
not reasonably discharging his or her responsibility for the 
children's support.  

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 38 
C.F.R. § 3.451 (2003).  That regulation provides that, 
without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation 
may be apportioned between the veteran and his or her 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  

In determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  

The special apportionment was apparently meant to provide for 
an apportionment in situations where the veteran is 
reasonably discharging his responsibility for the support of 
his children, but special circumstances exist which warrant 
giving the dependents additional support.  

In her written statements and at her hearing before the RO, 
the appellant has not only argued that the veteran has not 
been reasonably discharging his responsibility to support his 
minor child, TC, but that TC has experienced undue hardship 
as a result.  The appellant has submitted financial documents 
indicating that their family's monthly expenses greatly 
exceed their income.  As such, the appellant is apparently 
seeking not only a general apportionment under 38 C.F.R. 
§ 3.450 but also a special apportionment under 38 C.F.R. 
§ 3.451.  

Therefore, the question that must be answered is not only 
whether the veteran has been reasonably discharging his 
responsibility for the support of his minor child, TC, but 
also whether hardship is shown to exist for his minor child, 
TC, notwithstanding the veteran's support.  If undue hardship 
is shown for TC, then a secondary question must be asked as 
to whether an apportionment for his minor child would impose 
an undue hardship on the veteran.  If it will not, then a 
special apportionment may be made.  The RO has not addressed 
the question of special apportionments under 38 C.F.R. 
§ 3.451.

The Board finds that further clarification of the facts of 
this case is necessary in order to properly adjudicate the 
appellant's claim for a special apportionment.  In 
particular, the Board believes that it is necessary to 
ascertain whether the veteran's minor child, TC, has been 
experiencing undue hardship.  

Under the circumstances of this case, the Board concludes 
that additional development is required prior to appellate 
review.  Accordingly, further appellate consideration will be 
deferred and the case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant and the veteran of the 
evidence and information necessary to 
substantiate her claim and inform her 
whether she or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should request that the 
appellant provide documentation or other 
evidence supporting not only her 
allegation that the veteran does not 
provide reasonable support for his minor 
child, TC, but also any evidence 
supporting the proposition that an undue 
hardship has been imposed upon that minor 
child.  The VBA AMC should inform the 
appellant of the importance of this 
information in the consideration of her 
claim.  

4.  The VBA AMC should request that the 
veteran provide verification and 
documentation (in the form of receipts, 
canceled checks, or the like) of the 
payments made toward the support of his 
minor child, TC.  The VBA AMC should 
inform the veteran of the importance of 
this information in the consideration of 
this claim.

5.  After completion of the above, the 
case should be readjudicated by the VBA 
AMC.  

If the benefit requested on appeal is not granted to the 
appellant's and/or veteran's satisfaction, the VBA AMC should 
issue a supplemental statement(s) of the case to the veteran 
and/or the appellant, and their representatives as indicated.  
In that regard, the issues under consideration should 
specifically include that of a general apportionment under 
38 C.F.R. § 3.450 and a special apportionment under 38 C.F.R. 
§ 3.451.  The case should then be returned to the Board for 
further appellate review, if in order.  The purpose of this 
decision is to comply with statutory and due process 
requirements and to develop additional evidence.  The Board 
intimates no opinion as to any final outcome warranted.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


